—In an action for a permanent injunction enjoining the defendants from operating a junkyard, the defendant Beatriz Marin appeals, as limited by *592her brief, from so much of a judgment of the Supreme Court, Putnam County (Sweeny, J.), dated October 1, 1998, as, after a nonjury trial, permanently enjoined her from operating the junkyard, and the defendant Brewster Auto Wrecking separately appeals from the same order.
Ordered that the appeal of the defendant Brewster Auto Wrecking is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the judgment is affirmed insofar as appealed from by Beatriz Marin; and it is further,
Ordered that the plaintiff is awarded one bill of costs payable by Beatriz Marin.
Contrary to the contention of the defendant Beatriz Marin, the judgment of the Supreme Court was not against the weight of the credible evidence (see, John Eric Jacoby, M.D., P. C. v Loper Assocs., 249 AD2d 277).
Marin’s remaining contentions are either improperly raised for the first time on appeal or without merit. Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.